Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 Response to Amendment
In response to the amendments received 10/24/2022:
Claims 1, 3, 5-9, and 11-15 are pending in the current application. Claim 10 is canceled. Claims 1 and 5 have been amended. 
The previous 101 rejections have been maintained and adjusted in light of the amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 5-9, and 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “…wherein the cell monitoring unit is configured to average an influence of the parallel cell block based on the calculated standard deviation and the anomaly”.  It is unclear what “an average of influence” is and how this uses the calculated standard deviation. No support could be found in the disclosure as to how this limitation is meant to be interpreted. 
Claims 3, 6-9, and 11-15 are rejected for depending on rejected independent claims 1 and 5. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-9, and 11-15 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims amount to nothing significantly more than the abstract idea.
	The claims requires a calculator. The calculator calculates a direct-current internal resistance value of each of the parallel cell blocks on the basis of a differential current between the first current value and the second current value, the voltages of the parallel cell blocks at the first current value, and the voltages of the parallel cell blocks at the second current value; performs anomaly determination for the parallel cell blocks on the basis of direct-current internal resistance values of the parallel cell blocks and a maximum value of the direct-current internal resistance values of the parallel cell blocks; and calculates a ratio of the maximum value to an average value of direct-current internal resistance values of each of the parallel cell blocks and determines that the parallel cell block is non-normal when the ratio exceeds a preset value. The calculator is not utilized in any particular practical application. The cell monitoring unit is configured to average an influence of the parallel cell block cased on the calculated standard deviation and the anomaly. The calculator is simply configured to calculate resistances, voltages, averages, medians etc. The basic concept of manipulating information using mathematical relationships, or gathering and combining data does not amount to more than an abstract idea. The judicial exception is not integrated into practical application because the calculating and anomaly detection are all analogous to human mental work. 
Furthermore, the claims recite the generic and conventional structure of a current detector and a voltage detector.  Thus, the claims amount to nothing more than an abstract idea that is not patent eligible subject matter (MPEP 2106.04(a)(2), Section II-D).
Response to Arguments

Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed cell monitoring unit with a calculator that calculates values and performs anomaly determination, a current detector, and a voltage detector offer an improvement to a conventional industry practice with anomaly measurement and that the method provides a particular method of performing anomaly detection and therefore the claims are not directed to an abstract idea overcoming the 101 rejection.
Examiner respectfully disagrees. The claims amount to nothing more than an abstract idea that is not patent eligible subject matter because calculating, and performing anomaly detection are all analogous to “mental processes” (MPEP 2106.04(a)(2), Section III), wherein this judicial exception is not further integrated into practical application (MPEP 2106.04(d)). The instant specification teaches that the calculator calculations, anomaly determination, direct-current internal resistance, and ratio of maximum value, are simple calculations such as averages/differentials (P30-34. 42- 47) that could easily be performed by hand. The basic concept of manipulating information using mathematical relationships, or gathering and combining data does not amount to more than an abstract idea.
As noted in the 2019 PEG guidance (pg. 8), “Claims can recite a mental process even if they are claimed as being performed on a computer”. Therefore, simply because the claims require a generic computer a mental process is still recited. The basic concept of manipulating information using mathematical relationships, or gathering and combining data does not amount to more than an abstract idea. The abstract idea is not applied or used in a practical application as nothing is done with the calculations, aside from being monitored, an abstract idea. 
Furthermore, with respect to step 2B applicant argues that the action provides insufficient evidence that the claimed invention when considered as a whole is well known or conventional. 
Examiner respectfully disagrees. Step 2B asks whether the additional elements, not the whole claim, are well-understood routine or conventional (see the third main bullet point on page 16 of the PEG). The recited structure, or additional elements includes a storage battery with a plurality of parallel cell blocks connected in series each including battery cells connected in parallel. This limitation is a conventional, generic structure that does not amount to significantly more than the judicial exception (as evidenced by the prior art). The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the management process perform purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. Thus, this judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729